Case 1:21-cv-05067-AMD-TAM Document 1-14 Filed 09/10/21 Page 1 of 2 PageID #: 107



  From: COVID19Exemptions <COVID19Exemptions@wmchealth.org>
  Sent: Friday, August 27, 2021 3:49 PM
  To:                                           COVID19Exemptions
  <COVID19Exemptions@wmchealth.org>
  Cc:
  Subject: RE: #External                     - Religious Exemption Application - Aug 26, 2021

               On August 26, hospitals were notified that the New York State Department of Health was
  removing the option allowing hospitals to offer a religious exemption to health care workers from
  receiving the COVID-19 vaccination. Accordingly, WMCHealth, in order to comply with DOH Regulations,
  will no longer accept applications for a religious exemption and those applications already received will
  be not be considered . All members of the workforce are reminded that they must be fully vaccinated
  by September 30, 2021, with the first dose of the vaccine received no later than September 27,
  2021. Just as a reminder due to the three or four week waiting period between shots for the Pfizer and
  Moderna vaccines, workforce members are encouraged to schedule their first vaccination well prior to
  September 30th deadline.

  Thank you.


  From:
  Sent: Friday, August 27, 2021 1:18 PM
  To: COVID19Exemptions <COVID19Exemptions@wmchealth.org>
  Cc:
  Subject: #External Email#                Religious Exemption Application - Aug 26, 2021

  Hello- I wanted to verify the following email with attached documentation was received.

  Thank you,




  Begin forwarded message:

  From:                                               >
  Date: August 26, 2021 at 6:43:03 PM EDT
  To: COVID19Exemptions@wmchealth.org
  Subject:                      Religious Exemption Application - Aug 26, 2021


  Scanned with TurboScan.



  ⚠ ...External Email
Case 1:21-cv-05067-AMD-TAM Document 1-14 Filed 09/10/21 Page 2 of 2 PageID #: 108




  WMCHealth is operating under a heightened CYBER SECURITY THREAT LEVEL. Do
  not click on links or open attachments unless you recognize the sender. Never provide your
  User ID or Password.
